EXHIBIT 10.1

 

F & M BANK CORP.

 

2020 STOCK INCENTIVE PLAN

 

1. Purpose; Eligibility.

 

(a) General Purpose. The purpose of the F & M Bank Corp. 2020 Stock Incentive
Plan is to further the long-term stability and financial success of the Company
by attracting and retaining personnel, including employees, directors and
Consultants, through the use of stock and stock-based incentives.The Company
believes that ownership of Company Stock will stimulate the efforts of those
persons upon whose judgment, interest and efforts the Company and its Affiliates
depend for the successful conduct of their businesses and will further the
alignment of those persons’ interests with the interests of the Company’s
shareholders.

 

(b) Eligible Award Recipients. Any employee, director or Consultant of the
Company or an Affiliate who, in the judgment of the Committee, has contributed
or can be expected to contribute to the profits or growth of the Company or the
Affiliate is eligible to become a Participant. The Committee shall have the
power and complete discretion, as provided in Section 17, to select eligible
Participants and to determine for each Participant the terms, conditions and
nature of an Award and the number of shares to be allocated as part of the
Award; provided, however, that any Award made to a member of the Committee must
be approved by the Board.

 

(c) Available Awards. Awards of Options, Restricted Stock, Restricted Stock
Units, Stock Appreciation Rights, and Stock Awards may be granted under the
Plan.Options granted under the Plan may be Incentive Stock Options or
Nonstatutory Stock Options.

 

(d) Date of Adoption, Effective Date. The Plan was adopted by the Board of
Directors of the Company on March 19, 2020, and will become effective upon
approval by the shareholders of the Company in accordance with applicable law at
the annual meeting of shareholders on May 2, 2020, or on such other date of
approval (the applicable approval date, the “Effective Date”).

 

2. Certain Definitions. The following terms have the meanings indicated:

 

(a) Act. The Securities Exchange Act of 1934, as amended.

 

(b) Affiliate. A corporation or other entity that, directly or through one or
more intermediaries, controls, is controlled by or is under common control with,
the Company.For purposes of an Incentive Stock Option, “Affiliate,” refers to a
“parent corporation” or “subsidiary corporation” within the meaning of Treasury
Regulations under Section 424 of the Code.

 

(c) Applicable Withholding Taxes. The aggregate amount of federal, state and
local income and payroll taxes that the Company or an Affiliate is required to
withhold (not in excess of the maximum applicable statutory withholding rate) in
connection with any exercise of an Option, or the award, lapse of restrictions
or payment with respect to any Award.

 

(d) Award. The award of an Option, Restricted Stock, Restricted Stock Unit,
Stock Appreciation Right, or Stock Award under the Plan.

 

(e) Award Agreement. Any agreement, contract, certificate or other written
instrument or document (which may be in electronic form) evidencing the terms
and conditions of an Award granted under the Plan.Each Award Agreement shall be
subject to the terms and conditions of the Plan.

 

(f) Board. The Board of Directors of the Company.

 

  1  

 

(g) Cause. With respect to any employee or Consultant: (1) if the employee or
Consultant is a party to an employment agreement, change in control employment
agreement, or other services agreement with the Company or its Affiliates and
such agreement provides for a definition of Cause, the definition contained
therein; or (2) if no such agreement exists, or if such agreement does not
define Cause, the definition of Cause contained in the Award Agreement.In all
other cases, Cause shall mean: the Participant’s personal dishonesty, willful
misconduct, breach of a fiduciary duty involving personal profit, intentional
failure to perform stated duties of the Participant’s position, willful
violation of any law, rule or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order, conviction of a felony or of
a misdemeanor involving moral turpitude, misappropriation of the Company’s
assets (determined on a reasonable basis) or those of its Affiliates, a material
violation of the Company’s work rules or policies, in each case which is not
remedied by Employee (if reasonably capable of remedy in the opinion of the
Committee) within thirty (30) days after the date the Company provides written
notice to Participant of the issue. The term “Cause” also shall include the
Participant’s failure for any reason, within thirty (30) days after receipt by
the Participant of written notice from the Company to correct, cease, or
otherwise alter any action or omission that could materially or adversely affect
the Company’s profits, reputation or operations.

 

The Committee, in its absolute discretion, shall determine the effect of all
matters and questions relating to whether a Participant has been discharged for
Cause.Notwithstanding the foregoing, with respect to any director, a
determination that the director has engaged in conduct that is covered by the
definition of Cause shall be made by a majority of the disinterested Board
members.

 

(h) Change in Control. A Change in Control shall be deemed to have occurred if
one of the following has occurred at any time after the Award is granted: (i)
any person, including a “group” as defined in Section 13(d)(3) of the Securities
Exchange Act of 1934, becomes the owner or beneficial owner of Company
securities having 50% or more of the combined voting power of the then
outstanding Company securities that may be cast for the election of the
Company’s directors other than a result of an issuance of securities initiated
by the Company, or open market purchases approved by the Board as long as the
majority of the Board approving the purchases is a majority at the time the
purchases are made; or (ii) as the direct or indirect result of, or in
connection with, a tender or exchange offer, a merger or other business
combination, a sale of assets, a contested election of directors, or any
combination of these events, the persons who were members of the Board before
such events cease to constitute a majority of the Board, or any successor’s
board, within one year of the last of such transactions. A Change of Control
occurs on the date on which an event described in (i) or (ii) occurs. If a
Change of Control occurs on account of a series of transactions or events, the
Change of Control occurs on the date of the last of such transactions or events.

 

(i) Code. The Internal Revenue Code of 1986, as amended.Any reference to a
section of the Code shall be deemed to include a reference to any regulations
promulgated thereunder.

 

(j) Committee. The Committee appointed by the Board to administer the Plan
pursuant to Section 17 of the Plan, or if no such Committee has been appointed,
the Board.

 

(k) Company. F & M Bank Corp., a Virginia corporation.

 

(l) Company Stock. Common stock of the Company.If the par value of the Company
Stock is changed, or in the event of a change in the capital structure of the
Company (as provided in Section 14) the shares resulting from such a change
shall be deemed to be Company Stock within the meaning of the Plan.

 

(m) Consultant. A person or entity rendering consulting or advisory services to
the Company or an Affiliate who is not an “employee” for purposes of employment
tax withholding under the Code or a director of the Company or an Affiliate.

 

(n) Date of Grant. The effective date of an Award granted by the Committee.

 

(o) Disability or Disabled. As to an Incentive Stock Option, a Disability within
the meaning of Section 22(e)(3) of the Code.As to all other Awards, the
Committee shall determine whether a Disability exists and such determination
shall be conclusive.

 

  2  

 

(p) Fair Market Value.

 

(i) If the Company Stock is listed on any established stock exchange or quoted
on any established stock market system (including the OTC Bulletin Board or OTC
Markets Group), Fair Market Value shall be the closing price for the Company
Stock on the date as of which Fair Market Value is determined for any purpose
under this Plan (or if no trades were reported the closing price on the
immediately preceding date on which the Company Stock was traded) as reported by
such exchange or stock market system or such other source as the Committee deems
reliable; provided, however, the Committee may elect to use, subject to
applicable requirements of the Code and Treasury Regulations, the average
closing price over a designated number of up to thirty (30) consecutive days to
determine the Fair Market Value if the daily volume of trading in the Company
Stock is not, in the sole discretion of the Committee, sufficient to be a
reliable indicator of Fair Market Value.

 

(ii) If the Company Stock is not then listed on any established stock exchange
or quoted on any established stock market system (including the OTC Bulletin
Board or OTC Markets Group) or if, in the opinion of the Committee, the method
set forth in (i) is otherwise inapplicable or inappropriate for any reason, Fair
Market Value shall be the fair market value of a share of Company Stock as
determined pursuant to a reasonable application of a reasonable method adopted
by the Committee in good faith for such purpose, which shall be conclusive and
binding on all persons; provided, however, that the Fair Market Value of Company
Stock subject to an Incentive Stock Option shall be determined in good faith
within the meaning of Treasury Regulation § 1.422-2(e)(2) and the Fair Market
Value of Company Stock subject to a Nonstatutory Stock Option or a Stock
Appreciation Right shall be determined in accordance with Treasury Regulation §
1.409A-1(b)(5)(iv).

 

(q) Good Reason. If the Participant is a party to an employment agreement,change
in control employment agreement, or other services agreement with the Company or
an Affiliate and such agreement provides for a definition of Good Reason, the
definition contained in the agreement.If no such agreement exists or if such
agreement does not define Good Reason, the definition of Good Reason contained
in the Award Agreement.In all other cases, Good Reason shall mean the occurrence
of one or more of the following without the Participant’s express written
consent, which circumstances are not remedied by the Company within thirty (30)
days of its receipt of a written notice from the Participant describing the
applicable circumstances (which notice must be provided by the Participant
within ninety (90) days of the Participant’s knowledge of the applicable
circumstances): (i) any material, adverse change in the Participant’s duties,
responsibilities, authority, title, status or reporting structure; (ii) a
material reduction in the Participant’s base salary unless any such base salary
or bonus opportunity reduction is proportionate to reductions in base salaries
of other similarly situated employees of the Company or an Affiliate; or (iii) a
geographical relocation of the Participant’s principal office location by more
than seventy-five (75) miles.

 

(r) Incentive Stock Option. An Option intended to meet the requirements of, and
qualify for, favorable federal income tax treatment under, Section 422 of the
Code, and is so designated.

 

(s) Nonstatutory Stock Option. An Option that does not meet the requirements of
Section 422 of the Code, or that is otherwise not intended to be an Incentive
Stock Option.

 

(t) Option. A right to purchase Company Stock granted under the Plan, at a price
determined in accordance with the Plan.

 

(u) Participant. Any eligible Award recipient who is granted an Award under the
Plan.

 

(v) Performance Award. An Award for which exercise, full enjoyment or receipt
thereof by the Participant is contingent on satisfaction or achievement of a
Performance Goal. The terms and conditions of each Performance Award, including
the Performance Goal and performance period, shall be set forth in the
applicable Award Agreement with the Participant or in a subplan of the Plan
which is incorporated by reference into the Award Agreement.

 

  3  

 

(w) Performance Goal. Performance Goal means one or more performance measures or
goals set by the Committee in its discretion for each grant of an Award subject
to performance-based conditions.The extent to which such performance measures or
goals are met will determine the amount or value of such Award that a
Participant is entitled to exercise, receive or retain.For purposes of the Plan,
a Performance Goal may be particular to a Participant, and may include, but is
not limited to, any one or more of the following performance criteria, either
individually, alternatively or in any combination, subset or component, applied
to the performance of the Company as a whole or to the performance of an
Affiliate, division, strategic business unit, line of business or business
segment, measured either quarterly, annually or cumulatively over a period of
years or partial years, in each case as specified by the Committee in the
Award:(i) Company Stock value or increases therein, (ii) total shareholder
return, (iii) operating revenue, (iv) earnings per share or earnings per share
growth (before or after one or more of taxes, interest, depreciation and/or
amortization), (v) net earnings, (vi) operating efficiency, (vii) return on
equity, (viii) return on tangible equity or return on tangible common equity,
(ix) return on assets, net assets, capital or investment (including return on
total capital or return on invested capital), (x) return on operating revenue,
(xi) deposits, loan and/or equity levels or growth thereof, (xii) working
capital targets, (xiii) assets under management or growth thereof, (xiv) cost
control measures, (xv) regulatory compliance, (xvi) income or net income, (xvii)
operating income, (xviii) credit quality, achievement of strategic performance
objectives, (xix) achievement of merger or acquisition objectives, or (xx)
market share, (including, without limitation, determination thereof, in the
Committee’s sole discretion, with or without the effect of discontinued
operations and dispositions of business units or segments, non-recurring items,
material extraordinary items that are both unusual and infrequent, non-budgeted
items, special charges, accruals for acquisitions, reorganization and
restructuring programs and/or changes in tax law, accounting principles or other
such laws or provisions affecting the Company’s reported results). Performance
Goals may include a threshold level of performance below which no payment or
vesting may occur, levels of performance at which specified payments or
specified vesting will occur, and a maximum level of performance above which no
additional payment or vesting will occur.Performance Goals may be absolute in
their terms or measured against or in relationship to a pre-established target,
the Company’s budget or budgeted results, previous period results, a market
index, a designated comparison group of other companies comparably, similarly or
otherwise situated, or any combination thereof.The Committee shall determine the
performance period during which a Performance Goal must be met, and attainment
of Performance Goals shall be subject to certification by the Committee.

 

(x) Plan. The F & M Bank Corp. 2020 Stock Incentive Plan.

 

(y) Restricted Stock. Company Stock awarded upon the terms and subject to the
restrictions set forth in Section 6.

 

(z) Restricted Stock Unit. An Award, designated as a Restricted Stock Unit under
the Plan, that represents the right to receive Company Stock and/or cash in lieu
thereof upon the terms and subject to the restrictions set forth in Section 7
and which, unless otherwise expressly provided, is valued by reference to the
Fair Market Value of a share of Company Stock.

 

(aa) Rule 16b-3. Rule 16b-3 promulgated under the Act, including any
corresponding subsequent rule or any amendments to Rule 16b-3 enacted after the
effective date of the Plan.

 

(bb) Stock Appreciation Right or SAR. An Award granted under Section 9 under
which a Participant may receive, upon exercise, an amount payable in cash or
shares equal to the number of shares subject to the SAR that is being exercised,
multiplied by the excess of (a) the Fair Market Value of a share of Company
Stock on the date the SAR is exercised, over (b) the exercise price specified in
the SAR.

 

(cc) Stock Award. Company Stock awarded to a non-employee member of the Board or
the board of directors of an Affiliate as a fee or retainer for service,
including annual or other grants made pursuant to a director compensation policy
or arrangement, pursuant to Section 8.

 

(dd) 10% Shareholder. A person who owns, directly or indirectly and within the
meaning of Section 422 or 424 of the Code, stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or any parent
or subsidiary of the Company.Indirect ownership of stock shall be determined in
accordance with Section 424(d) of the Code.

 

3. Shares Subject to the Plan.

 

(a) Number of Shares. Subject to adjustment as provided in Section 14, and
subject to Section 3(b) and 3(c), a total of 200,000 shares of Company Stock may
be issued pursuant to Awards under the Plan. All 200,000 shares of Company Stock
issuable under the Plan may be issued pursuant to the exercise of Incentive
Stock Options granted under the Plan (including shares issued pursuant to the
exercise of Incentive Stock Options that are the subject to disqualifying
dispositions within in the meaning of Sections 421 and 422 of the Code).

 

(b) Lapsed Awards or Forfeited Shares. Any shares of Company Stock subject to an
Award (or portion of an Award) that is canceled, forfeited or expires prior to
exercise, vesting or settlement, shall again become available for issuance under
the Plan.

 

  4  

 

(c) Use of Shares as Payment of Exercise Price or Taxes. Shares of Company Stock
subject to an Award shall not again be made available for issuance or delivery
under the Plan, and shall count against Shares available for future Awards, if
such shares are tendered, withheld or otherwise used in payment of an Option or
SAR exercise price or to satisfy any amount of tax withholding with respect to
the Award.

 

(d) Per-Participant Annual Limits. The maximum number of shares of Company Stock
with respect to which Awards may be granted in any calendar year to any
Participant shall not exceed 10,000 shares in the aggregate; provided, that the
maximum number of shares of Company Stock with respect to which Awards may be
granted in any calendar year to any non-employee director of the Company or an
Affiliate shall not exceed 2,000 shares. If an Award is to be settled in cash,
the number of shares of Company Stock on which the Award is based shall count
toward the individual share limit set forth in this Section 3(d).

 

4. Stock Options.

 

(a) Option Grant. Whenever the Committee deems it appropriate to grant Options,
an Award Agreement shall be given to the Participant stating the number of
shares for which Options are granted, the exercise price per share, whether the
options are Incentive Stock Options or Nonstatutory Stock Options, and the
conditions to which the grant and exercise of the Options are subject, including
the minimum vesting provisions of Section 18.The Award Agreement shall set forth
all restrictions on disposition and transfer applicable to the Option
shares.Incentive Stock Options may be granted to employees of the Company or an
Affiliate.Non-employee directors and Consultants shall not be eligible to
receive Incentive Stock Options.No Option (or portion thereof) that is intended
to be an Incentive Stock Option shall be invalid for failure to so qualify, but
instead such Option (or portion thereof) shall constitute a Nonstatutory Stock
Option.

 

(b) Exercise Price. The Committee shall establish the exercise price of
Options.The exercise price of an Option shall be not less than 100% of the Fair
Market Value of such shares on the Date of Grant, provided that if the
Participant is a 10% Shareholder, the exercise price of an Incentive Stock
Option shall not be less than 110% of the Fair Market Value of such shares on
the Date of Grant.

 

(c) Term. The Committee shall establish the term of each Option in the
Participant’s Award Agreement.The term of an Option shall not be longer than ten
(10) years from the Date of Grant, except that an Incentive Stock Option granted
to a 10% Shareholder shall not have a term in excess of five (5) years.No Option
may be exercised after the expiration of its term or, except as set forth in the
Participant’s Award Agreement, after the termination of the Participant’s
employment with the Company and/or its Affiliates.

 

(d) Time of Exercise.

 

(i) During Participant’s Employment or Service. Options may be exercised during
their terms in whole or in part at such times as may be specified by the
Committee in the Participant’s Award Agreement.The Committee may impose such
vesting conditions and other requirements as the Committee deems appropriate.

 

(ii) After Participant’s Termination of Employment or Service. The Committee
shall set forth in the Participant’s Award Agreement when, and under what
circumstances, an Option may be exercised after termination of the Participant’s
employment or period of service; provided that no Incentive Stock Option may be
exercised after the earlier of (a) (i) three (3) months from the Participant’s
termination of employment with the Company for reasons other than Disability or
death, or (ii) one (1) year from the Participant’s termination of employment on
account of Disability or death; or (b) the expiration of the Option’s term.The
Award Agreement may provide for various conditions with respect to the exercise
of the Option after termination of employment, including, but not limited to,
compliance with noncompetition and confidentiality covenants.

 

(iii) After Participant’s Death. If a Participant dies and if the Participant’s
Award Agreement provides that part or all of the Option may be exercised after
the Participant’s death, then such portion may be exercised by the executor or
administrator of the Participant’s estate, by a person who acquired the right to
exercise the Option by bequest or inheritance or by a person designated to
exercise the Option upon the Participant’s death during the time period
specified in the Award Agreement, but not later than the expiration of the
Option’s term.

 

  5  

 

The Committee may, in its sole discretion, amend a previously granted Incentive
Stock Option to provide for more liberal exercise provisions, provided, however,
that if the Incentive Stock Option as amended no longer meets the requirements
of Section 422 of the Code, and, as a result the Option no longer qualifies for
favorable federal income tax treatment under Section 422 of the Code, the
amendment shall not become effective without the written consent of the
Participant.

 

(e) Limit on Exercise of Incentive Stock Options. An Incentive Stock Option, by
its terms, shall be exercisable in any calendar year only to the extent that the
aggregate Fair Market Value (determined at the Date of Grant) of the Company
Stock with respect to which Incentive Stock Options are exercisable by the
Participant for the first time during the calendar year does not exceed $100,000
(the “Limitation Amount”).Incentive Stock Options granted under the Plan and all
other plans of the Company and its Affiliates shall be aggregated for purposes
of determining whether the Limitation Amount has been exceeded.The Board may
impose such conditions as it deems appropriate on an Incentive Stock Option to
ensure that the foregoing requirement is met.If Incentive Stock Options that
first become exercisable in a calendar year exceed the Limitation Amount, the
excess Options will be treated as Nonstatutory Stock Options to the extent
permitted by law.

 

5. Method of Exercise of Options.

 

(a) Exercise. Options may be exercised by giving written notice of the exercise
to the Company, stating the Option being exercised and the number of shares the
Participant has elected to purchase under the Option.

 

(b) Payment. In no event shall any shares be issued pursuant to the exercise of
an Option until the Participant has made full payment for the shares of Company
Stock (including payment of the exercise price and any Applicable Withholding
Taxes).Company Stock purchased upon the exercise of an Option granted under the
Plan shall be paid for as follows, provided that the Committee may impose such
limitations and restrictions on payments with shares of Company Stock (including
without limitation by “net share exercise”) as the Committee, in its discretion,
deems advisable:

 

(i) in cash or by check, payable to the order of the Company;

 

(ii) by delivery of Company Stock that the Participant has previously acquired
and owned (valued at Fair Market Value on the date of exercise), provided that
such method of payment is then permitted under applicable law and the Company
Stock was owned by the Participant for such period of time, if any, required to
avoid a charge to earnings for financial accounting purposes;

 

(iii) if provided in an Award Agreement, by withholding and retention by the
Company of sufficient shares of Company Stock issuable in connection with the
exercise to cover the exercise price (a “net share exercise”) for an option not
intended to be an Incentive Stock Option and, if required by the Committee,
Applicable Withholding Taxes;

 

(iv) by delivery of a properly executed exercise notice together with
irrevocable instructions to a creditworthy broker to deliver promptly to the
Company, from the sale or loan proceeds with respect to the sale of Company
Stock or a loan secured by Company Stock, the amount necessary to pay the
exercise price and, if required by the Committee, Applicable Withholding Taxes;
or

 

(v) by any combination of the above permitted forms of payment.

 

(c) Delivery of Shares. The Company may place on any certificate representing
Company Stock issued upon the exercise of an Option (or equivalent book-entry
share) any legend deemed desirable by the Company’s counsel to comply with
federal or state securities laws.The Company may require of the Participant a
customary indication of his or her investment intent.A Participant shall not
possess shareholder rights with respect to shares acquired upon the exercise of
an Option until the Participant has made any required payment, including payment
of Applicable Withholding Taxes, and the Company has issued a certificate (or
made an equivalent book-entry notation in the records of the Company’s stock
transfer agent) for the shares of Company Stock acquired.

 

(d) Disqualifying Disposition. If a Participant disposes of shares acquired upon
exercise of an Incentive Stock Option within two (2) years from the date the
Option is granted or within one (1) year after the issuance of such shares to
the Participant, the Participant shall notify the Company of such disposition
and provide information regarding the date of disposition, sale price, number of
shares disposed of, and any other information relating thereto that the Company
may reasonably request.

 

  6  

 

6. Restricted Stock Awards.

 

(a) Grant. Whenever the Committee deems it appropriate to grant a Restricted
Stock Award, an Award Agreement shall be given to the Participant stating the
number of shares of Restricted Stock for which the Award is granted, the Date of
Grant, and the terms and conditions to which the Award is subject.Certificates
representing the shares shall be issued (or an equivalent book-entry notation
shall be made in the records of the Company’s transfer agent) in the name of the
Participant, subject to the restrictions imposed by the Plan and the
Committee.Alternatively, the Committee may determine that the Restricted Stock
shall be held by the Company rather than delivered to the Participant pending
the release of the applicable restrictions.A Restricted Stock Award may be made
by the Committee in its discretion without cash consideration.

 

(b) Restrictions on Transferability and Vesting. The Committee may place such
restrictions on the transferability and vesting of Restricted Stock as the
Committee deems appropriate, including restrictions relating to continued
service and/or achievement of Performance Goals.Restricted Stock may not be
sold, assigned, transferred, disposed of, pledged, hypothecated or otherwise
encumbered until the restrictions on such shares shall have lapsed or shall have
been removed pursuant to subsection (c) below.

 

(c) Lapse of Restrictions on Transferability. The Committee shall establish as
to each Restricted Stock Award the terms and conditions upon which the
restrictions on transferability and vesting set forth in paragraph (b) above
shall lapse, subject to the minimum vesting provisions of Section 18.Such terms
and conditions may include, without limitation, the passage of time, the meeting
of performance objectives, the lapsing of such restrictions as a result of the
Disability or death of the Participant, the occurrence of a Change in Control,
or certain terminations of employment in connection with a Change in Control or
otherwise.

 

(d) Rights of the Participant and Restrictions. A Participant shall hold shares
of Restricted Stock subject to the restrictions set forth in the Award Agreement
and in the Plan.In other respects, unless otherwise provided in the Award
Agreement, the Participant shall have all the rights of a shareholder with
respect to the shares of Restricted Stock, including, but not limited to, the
right to vote such shares and the right to receive all cash dividends and other
distributions paid thereon; provided, that the Award Agreement shall provide
that any cash dividends and stock dividends with respect to Restricted Stock
shall be withheld by the Company for the Participant’s account unless and until
the underlying shares of Restricted Stock vest. The cash dividends or stock
dividends so withheld by the Committee and attributable to any particular share
of Restricted Stock shall be distributed to the Participant in cash or, at the
discretion of the Committee, in shares of Company Stock having a Fair Market
Value equal to the amount of such dividends, if applicable, upon the release of
restrictions on such share and, if such share is forfeited, the Participant
shall have no right to such dividends.To the extent stock certificates are
delivered to the Participant, the certificates representing Restricted Stock
shall bear a legend referring to the restrictions set forth in the Plan and the
Participant’s Award Agreement.

 

7. Restricted Stock Unit Awards.

 

(a) Grant. Whenever the Committee deems it appropriate to grant a Restricted
Stock Unit Award, an Award Agreement shall be given to the Participant stating
the number of Restricted Stock Units in the Award, the Date of Grant, and the
terms and conditions to which the Award is subject.No shares of Company Stock
shall be issued at the time a Restricted Stock Unit is granted, and the Company
will not be required to set aside a fund for the payment of any such award.A
Restricted Stock Unit Award may be made by the Committee in its discretion
without cash consideration.

 

(b) Restrictions on Vesting. The Committee may place such restrictions on the
vesting and settlement of Restricted Stock Units as the Committee deems
appropriate, including restrictions relating to continued employment or service
and/or achievement of Performance Goals, subject to the minimum vesting
provisions of Section 18.Restricted Stock Units may not be sold, assigned,
transferred, disposed of, pledged, hypothecated or otherwise encumbered.

 

(c) Rights of the Participant. A Participant shall have no voting rights with
respect to Restricted Stock Units.At the discretion of the Committee, to the
extent set forth in the Award Agreement each Restricted Stock Unit (representing
one share of Company Stock) may be credited with cash and stock dividends paid
by the Company in respect of one share of Company Stock.Dividends credited to a
Participant’s account and attributable to any particular Restricted Stock Unit
shall be distributed in cash or, at the discretion of the Committee, in shares
of Company Stock having a Fair Market Value equal to the amount of such
accumulated dividends to the Participant upon settlement of such Restricted
Stock Unit.If such Restricted Stock Unit is forfeited, the Participant shall
have no right to such accumulated dividends.

 

  7  

 

(d) Settlement. Unless otherwise provided in the Award Agreement, a
Participant’s Restricted Stock Units which vest shall be immediately settled by
the issuance and delivery to the Participant of one share of Company Stock for
each vested Restricted Stock Unit or the payment of cash in an amount equal to
the number of shares for which the Restricted Stock Unit vested multiplied by
the Fair Market Value of a share of Company Stock on the vesting date, or a
combination thereof as determined by the Committee.

 

8. Stock Awards. Whenever the Committee deems it appropriate to grant a Stock
Award to a non-employee member of the Board or the board of directors of an
Affiliate, such Stock Award may be granted and, if desired by the Committee, an
Award Agreement shall be given to the Participant stating the number of shares
of unrestricted Company Stock for which the Award is granted, the Date of Grant,
and the terms and conditions to which the Award is subject, if any. Certificates
representing the shares shall be issued (or an equivalent book-entry notation
shall be made in the records of the Company’s transfer agent) in the name of the
Participant, subject to any terms imposed by the Plan and the Committee, as soon
as practicable after the Date of Grant.A Stock Award may be made by the
Committee in its discretion without cash consideration.

 

9. Stock Appreciation Rights.

 

(a) Grant. Whenever the Committee deems it appropriate to grant Stock
Appreciation Rights, an Award Agreement shall be given to the Participant
stating the number of shares for which SARs are granted, the Date of Grant, the
exercise price and terms and conditions to which the award is subject.Subject to
the minimum vesting provisions of Section 18, SARs may be granted alone
(“Stand-Alone SARs”) or in tandem with an Option granted under the Plan (“Tandem
SARs”).

 

(b) Tandem SARs. Tandem SARs may be exercised with respect to all or part of the
shares of Company Stock subject to the Option in connection with which it is
granted (a “Related Option”).The exercise of Tandem SARs will cause a reduction
in the number of shares of Company Stock subject to the Related Option equal to
the number of shares with respect to which the Tandem SAR is
exercised.Conversely, the exercise, in whole or part, of a Related Option, will
cause a reduction in the number of shares subject to the Tandem SAR equal to the
number of shares with respect to which the Related Option is exercised.Shares
with respect to which the Tandem SAR shall have been exercised may not be
subject again to an Award under the Plan.

 

(c) Exercise. In no event shall the term of any SAR granted under the Plan
exceed ten (10) years from the Date of Grant.A SAR may be exercised only when
the Fair Market Value of a share exceeds either (i) the Fair Market Value per
share on the Date of Grant (typically denominated as the exercise price) in the
case of a Stand-Alone SAR or (ii) the exercise price of the Related Option in
the case of a Tandem SAR.Notwithstanding any other provision of the Plan to the
contrary, a Tandem SAR will expire no later than the expiration of the Related
Option, will be transferable only when and under the same conditions as the
Related Option is transferable and will be exercisable only when the Related
Option is eligible to be exercised.A SAR shall be exercised by delivery to the
Committee of a notice of exercise in the form prescribed by the Committee.The
exercise price of a SAR may not be less than the Fair Market Value on the Date
of Grant.

 

(d) Payment. Upon the exercise of a SAR, the Participant is entitled to receive,
without any payment to the Company (other than Applicable Withholding Tax), an
amount equal to the product of multiplying (i) the number of shares with respect
to which the SAR is exercised by (ii) an amount equal to the excess of (A) the
Fair Market Value per share on the date of exercise of the SAR over (B) the
exercise price specified in the Award Agreement for the SAR or in the related
Stock Option Award Agreement in the case of a Tandem SAR.The Award Agreement for
the SAR may provide for a payment of the SAR at the time of exercise or, on an
elective or non-elective basis, for payment of the SAR at a later date, adjusted
(if so provided in the Award Agreement) from the date of exercise based on an
interest or other basis (including deemed investment of the SAR payment in
shares of Company Stock) set forth in the Award Agreement.

 

(e) Transfer. No SAR granted under the Plan, and no right to receive payment in
connection therewith, may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution.Further, all SARs, and rights in connection therewith, granted to a
Participant under the Plan shall be exercisable during his lifetime only by such
Participant or his guardian or legal representative.

 

  8  

 

10. Applicable Withholding Taxes. Each Participant shall agree, as a condition
of receiving an Award, to pay to the Company or the Affiliate, or make
arrangements satisfactory to the Company or the Affiliate regarding the payment
of, all Applicable Withholding Taxes with respect to the Award.Until the
Applicable Withholding Taxes have been paid or arrangements satisfactory to the
Company or the Affiliate have been made, no stock certificates or book-entry
shares (or, in the case of Restricted Stock, Restricted Stock Units and Stock
Awards, no stock certificates or book-entry shares free of a restrictive legend)
shall be issued to the Participant.As an alternative to making a cash payment to
the Company or the Affiliate to satisfy Applicable Withholding Tax obligations,
the Committee may establish procedures permitting the Participant to elect to
(a) deliver shares of already owned Company Stock or (b) have the Company retain
that number of shares of Company Stock from the shares otherwise deliverable
under the Award, in either case with respect to which the Company has a
statutory obligation to withhold taxes, up to the maximum tax rate applicable to
the Participant, as determined by the Committee.Any such election shall be made
only in accordance with procedures established by the Committee to avoid a
charge to earnings for financial accounting purposes and in accordance with Rule
16b-3.

 

11. Nontransferability of Awards.

 

(a) General Rule. Awards, by their terms, shall not be transferable by the
Participant except by will or by the laws of descent and distribution or except
as described below.Incentive Stock Options shall be exercisable, during the
Participant’s lifetime, only by the Participant.

 

(b) Limited Transferability. Notwithstanding the provisions of Section 11(a) and
subject to federal and state securities laws, the Committee may on a
case-by-case basis grant or amend Nonstatutory Stock Options that permit a
Participant to transfer the Options to one or more immediate family members, to
a trust for the benefit of immediate family members, or to a partnership,
limited liability company, or other entity the only partners, members, or
interest-holders of which are among the Participant’s immediate family
members.Consideration may not be paid for the transfer of Options.The transferee
of an Option shall be subject to all conditions applicable to the Option prior
to its transfer.The Award Agreement granting the Option shall set forth the
transfer conditions and restrictions.The Committee may impose on any
transferable Option and on stock issued upon the exercise of an Option such
limitations and conditions as the Committee deems appropriate in its sole
discretion.

 

12. No Option or SAR Repricing. Notwithstanding any provision of the Plan to the
contrary, neither the Committee nor the Board shall have the right or authority
to amend or modify the exercise price of any outstanding Option or outstanding
SAR, or to cancel an outstanding Option or SAR, at a time when the exercise
price of the Option or SAR, as applicable, is greater than the Fair Market Value
of a share of Company Stock in exchange for cash, another Award, or other
securities, except in connection with a change in capital structure or corporate
transaction involving the Company in accordance with Section 14 or Section 16.

 

13. Duration, Amendment or Modification of the Plan.

 

(a) Duration. If not sooner terminated by the Board, this Plan shall terminate
at the close of business on March 18, 2030.Awards outstanding on the date of
such termination shall remain valid in accordance with their terms.

 

(b) Amendment and Modification. The Board may at any time terminate, suspend,
amend or modify the Plan.Any such amendment or modification may be without
shareholder approval, except to the extent that such shareholder approval is
required by the Code, pursuant to the rules under Section 16 of the Act, by any
national securities exchange or stock market system on which shares of Company
Stock is then listed or quoted, by any regulatory body having jurisdiction with
respect thereto, or under any other applicable laws, rules or regulations.Awards
outstanding on the date of such action shall remain valid in accordance with
their terms.

 

(c) Amendments to Awards. Subject to the terms and provisions and within the
limitations of the Plan, the Committee may waive any conditions or rights under,
amend any terms of or alter, suspend, discontinue, cancel or terminate, any
outstanding Award on either aprospective or retroactive basis; provided that any
such waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would adversely affect the rights of any Participant or other
holder of an outstanding Award shall not be effective without the consent of the
affected Participant or holder.

 

  9  

 

14. Change in Capital Structure.

 

(a) Effect of Change in Capital Structure. In the event of changes in the
outstanding shares of Company Stock or in the capital structure of the Company
by reason of any stock or extraordinary cash dividend, stock split, reverse
stock split, an extraordinary corporate transaction such as any
recapitalization, reorganization, merger, spin-off of a subsidiary, or other
relevant change in capitalization occurring after the Date of Grant of any
Award, the number and kind of shares of stock or securities of the Company to be
issued under the Plan (under outstanding Awards and Awards to be granted in the
future), the per Participant maximums provided for in Section 3, the exercise
price of Options and SARs, and other relevant provisions shall be equitably
adjusted by the Committee, whose determination shall be binding on all persons,
as to the number, price or kind of consideration subject to such Awards to the
extent necessary to preserve the economic intent of such Award.If the adjustment
would produce fractional shares with respect to any Award, the Committee may
adjust appropriately the number of shares covered by the Award so as to
eliminate the fractional shares.

 

(b) Authority. Notwithstanding anything in the Plan to the contrary, the
Committee may take the foregoing actions without the consent of any Participant,
and the Committee’s determination shall be conclusive and binding on all persons
for all purposes.The Committee shall make its determinations consistent with
Rule 16b-3 and the applicable provisions of the Code.

 

15. Termination of Employment or Service. The Committee shall have the full
power and authority to determine the terms and conditions that shall apply to
any Award upon the termination of employment or service of a Participant, and
may provide such terms and conditions in the Award Agreement or in such rules
and policies as it may prescribe.If the terms of an Award provide that the Award
will be exercisable, or become vested, or that payment will be made thereunder
only if the Participant completes a stated period of employment or service, the
Committee may decide to what extent leaves of absence for governmental or
military service, illness, temporary disability or other reasons shall not be
deemed interruptions of continuous employment or service.

 

16. Change in Control.

 

(a) Effect of a Change in Control of the Company. In the event of a Change in
Control of the Company, the Committee, as constituted before such Change in
Control, may take such actions with respect to any outstanding Award, either at
the time the Award is made or any time thereafter, as the Committee deems
appropriate.These actions may include, but shall not be limited to, the
following:

 

(i) Providing for the purchase or settlement of any such Award by the Company
for an amount of cash equal to the amount which could have been obtained upon
the exercise of such Award or realization of a Participant’s rights had such
Award been currently exercisable or payable;

  

(ii) Making adjustments to Awards then outstanding as the Committee deems
appropriate to reflect such Change in Control and to retain the economic value
of the Award; or

 

(iii) Causing any such Award then outstanding to be assumed, or new rights
substituted therefore, by the acquiring or surviving corporation in such Change
in Control.

 

(b) Successors. The obligations of the Company under the Plan and any Award
Agreements shall be binding upon any successor corporation or organization
resulting from the merger, consolidation or other reorganization of the Company,
or upon any successor corporation or organization succeeding to all or
substantially all of the assets and business of the Company and its Affiliates,
taken as a whole.

 

17. Administration of the Plan.

 

(a) The Committee. The Plan shall be administered by the Committee, which shall
be appointed by the Board. The Committee shall consist of “independent”
directors for purposes of any relevant stock exchange listing standards.To the
extent required by Rule 16b-3, all Awards shall be made by members of the
Committee who are “Non-Employee Directors” as that term is defined in Rule
16b-3, or by the Board.In the event the Board determines that a member of the
Committee (or any applicable subcommittee) was not an “independent director”
under applicable stock exchange listing standards, and/or was not a
“non-employee director” as defined in Rule 16b-3, as applicable, on the Date of
Grant, such determination shall not invalidate the Award and the Award shall
remain valid in accordance with its terms.Any authority granted to the Committee
may also be exercised by the full Board.

 

  10  

 

(b) Authority of the Committee. Subject to the express provisions of the Plan,
the Committee shall have full and final authority to impose such limitations or
conditions upon an Award as the Committee deems appropriate to achieve the
objectives of the Award and the Plan.Without limiting the foregoing and in
addition to the powers set forth elsewhere in the Plan, the Committee shall have
the power and complete discretion to determine: (i) which eligible persons shall
receive an Award and the nature of the Award; (ii) the number of shares of
Company Stock to be covered by each Award; (iii) whether Options shall be
Incentive Stock Options or Nonstatutory Stock Options; (iv) the Fair Market
Value of Company Stock; (v) the time or times when an Award shall be granted;
(vi) whether an Award shall become vested over a period of time, according to a
performance-based vesting schedule or otherwise, and when it shall be fully
vested; (vii) the terms and conditions under which restrictions imposed upon an
Award shall lapse, including conditions relating to attainment of Performance
Goals; (viii) whether a Change in Control has occurred; (ix) factors relevant to
the lapse of restrictions, vesting, exercise and settlement of Awards; (x) when
Options may be exercised; (xi) whether to approve a Participant’s election with
respect to Applicable Withholding Taxes; (xii) conditions relating to the length
of time before disposition of Company Stock received in connection with an Award
is permitted; (xiii) notice provisions relating to the sale of Company Stock
acquired under the Plan; (xiv) subject to the minimum vesting provisions of
Section 18, whether to accelerate vesting of an Award; and (xiv) any additional
requirements relating to Awards that the Committee deems appropriate.

 

(c) Action by the Committee. The Committee may adopt rules and regulations for
carrying out the Plan.The Committee shall have the express discretionary
authority to construe and interpret the Plan and the Award Agreements, to
resolve any ambiguities, to define any terms, and to make any other
determinations required by the Plan or an Award Agreement.The interpretation and
construction of any provisions of the Plan or an Award Agreement by the
Committee shall be final and conclusive.The Committee may consult with counsel,
who may be counsel to the Company, and shall not incur any liability for any
action taken in good faith in reliance upon the advice of counsel.

 

(d) Delegation. The Committee, in its discretion, may delegate to one or more
officers of the Company all or part of the Committee’s authority and duties with
respect to grants and awards to individuals who are not subject to the reporting
and other provisions of Section 16 of the Act. The Committee may revoke or amend
the terms of a delegation at any time but such action shall not invalidate any
prior actions of the Committee’s delegate or delegates that were consistent with
the terms of the Plan.

 

18. Minimum Vesting Period. Except as provided in the following sentence, Awards
under this Plan will be subject to a minimum one-year vesting period from the
Date of Grant, and the Committee shall not have the discretion to accelerate the
vesting of such Awards except in the case of death, Disability, or a Change in
Control.The foregoing minimum vesting period shall not be applicable to Awards
granted to non-employee members of the Board of the board of directors of an
Affiliate as a fee or retainer for service, including annual or other grants
made pursuant to a director compensation policy or arrangement.

 

19. Notice. All notices and other communications required or permitted to be
given under this Plan shall be in writing and shall be deemed to have been duly
given if delivered personally, electronically, or mailed first class, postage
prepaid, as follows: (a) if to the Company - at its principal business address
to the attention of the Secretary; (b) if to any Participant - at the last
address of the Participant known to the sender at the time the notice or other
communication is sent.

 

20. Section 409A. This Plan is intended to provide compensation that is exempt
from or that complies with Code Section 409A and Treasury Regulations thereunder
(“Section 409A”), and the Plan’s terms and the terms of any Award Agreement,
including any definition contained in the Plan or an Award Agreement, shall be
administered and construed in a manner that is compliant with or exempt from the
application of Section 409A, as appropriate.For purposes of Section 409A, each
payment under this Plan shall be deemed to be a separate payment.

 

Notwithstanding any provision of this Plan or an Award Agreement to the
contrary, to the extent that any payment is subject to Section 409A, if the
Participant is a “specified employee” within the meaning of Section 409A as of
the date of the Participant’s termination of employment and the Company
determines, in good faith, that immediate payment of any amounts or benefits
under this Plan would cause a violation of Section 409A, then any amounts or
benefits payable under this Plan upon the Participant’s “separation from
service” within the meaning of Section 409A which (i) are subject to the
provisions of Section 409A; (ii) are not otherwise exempt from Section 409A; and
(iii) would otherwise be payable during the first six-month period following
such separation from service, shall be paid on the first business day next
following the earlier of (1) the date that is six (6) months and one day
following the Participant’s separation from service or (2) the date of the
Participant’s death.

 

  11  

 

21. Tax Consequences. Nothing in this Plan or an Award Agreement shall
constitute a representation by the Company to a Participant regarding the tax
consequences of any Award received by a Participant under this Plan.Although the
Company may endeavor to (i) qualify an Award for favorable federal tax treatment
or (ii) avoid adverse tax treatment (e.g., under Section 409A), the Company
makes no representation to that effect and expressly disavows any covenant to
maintain favorable tax treatment.The Company shall be unconstrained in its
corporate activities without regard to the potential negative tax impact on
holders of Awards under this Plan.

 

22. Clawback. Notwithstanding any other provisions in this Plan, any Award which
is subject to recovery under any law, government regulation or stock exchange
listing requirement (including but not limited to Section 954 of the Dodd-Frank
Act), will be subject to such deductions and clawback as may be required to be
made pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by the Company or any Affiliate pursuant to
any such law, government regulation or stock exchange listing requirement).This
Section 21 shall not limit the Company’s right to revoke or cancel an Award or
take other action against a Participant for any other reason, including, but not
limited to, misconduct.

 

23. Interpretation and Governing Law. The terms of this Plan and Awards granted
pursuant to the Plan shall be governed, construed and administered in accordance
with the laws of the Commonwealth of Virginia, excluding any choice of law rules
or principles that might otherwise refer construction or interpretation of any
provision of the Plan or an Agreement to the substantive law of another
jurisdiction.The Plan and Awards are subject to all present and future
applicable provisions of the Code and, to the extent applicable, they are
subject to all present and future rulings of the Securities and Exchange
Commission with respect to Rule 16b-3.If any provision of the Plan or an Award
conflicts with any such Code provision or ruling, in the opinion of the
Committee or of counsel selected by the Committee, the Committee shall cause the
Plan to be amended, and shall modify the Award, so as to comply, or if for any
reason amendments cannot be made, that provision of the Plan or the Award shall
be void and of no effect and no shares of Company Stock shall be issued
thereunder.

 

24. Banking, Statutory and Regulatory Provisions. The Plan and all Awards
granted under the Plan, and the issuance of any Company Stock thereunder, shall
be subject to any condition, limitation, or prohibition under any Virginia or
federal statutory or regulatory policy or rule, or any requirement of any
exchange or market on which Company Stock is listed or quoted, to which the
Company or an Affiliate is subject.

 

25. No Employment or Other Service Rights. Nothing in the Plan or any instrument
executed or Award granted under the Plan shall confer upon any Participant any
right to continue to serve the Company or an Affiliate in the capacity in effect
at the time the Award was granted or shall affect the right of the Company or an
Affiliate to terminate (i) the employment of an employee with or without notice
and with or without Cause, (ii) the service of a director pursuant to the bylaws
of the Company or an Affiliate, and any applicable provisions of the corporate
law of Virginia in the case of the Company or the corporate law of the
jurisdiction in which an Affiliate is incorporated, as the case may be, or (iii)
the service of a Consultant for any reason at any time.Further, the grant of an
Award shall not obligate the Company or any Affiliate to pay an employee any
particular amount of remuneration or to make further grants to the employee at
any time thereafter.

 

26. Forfeiture Events. The Committee may specify in an Award Agreement that the
Participant’s rights, payments and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture or recoupment upon the occurrence
of certain events, in addition to applicable vesting conditions of an Award.Such
events may include, without limitation, breach of non-competition,
non-solicitation, confidentiality or other restrictive covenants that are
contained in the Award Agreement or otherwise applicable to the Participant,
termination of the Participant’s employment or service for Cause, or other
conduct by the Participant that is detrimental to the business or reputation of
the Company and/or its Affiliates.In addition, if a Participant’s employment or
service is terminated for Cause, then as of the date of the misconduct, any
Option or SAR held by the Participant shall terminate, and any unvested
Restricted Stock and Restricted Stock Units held by the Participant shall be
forfeited.

 

27. Deferral of Awards. The Committee may establish one or more programs under
the Plan to permit selected Participants the opportunity to elect to defer
receipt of consideration upon exercise of an Award, satisfaction of performance
criteria, or other event that absent the election would entitle the Participant
to payment or receipt of shares of Company Stock or other consideration under an
Award.The Committee may establish the election procedures, the timing of such
elections, the mechanisms for payments of, and accrual of interest or other
earnings, if any, on amounts, shares or other consideration so deferred, and
such other terms, conditions, rules and procedures that the Committee deems
advisable for the administration of any such deferral program.

 

28. Non-Uniform Treatment. The Committee shall be entitled to make non-uniform
and selective determinations, amendments and adjustments, and to enter into
non-uniform and selective Award Agreements.

 

  12  

 

29. Beneficiary Designation. A Participant may designate a beneficiary to
receive any Options or SARs that may be exercised after death or to receive any
other Award that may be paid after his death, as provided for in the Award
Agreement.Such designation and any change or revocation of such designation
shall be made in writing in the form and manner prescribed by the Committee (or
its delegee).In the event that the designated beneficiary dies prior to the
Participant, or in the event that no beneficiary has been designated, any Awards
that may be exercised or paid following the Participant’s death shall be
transferred or paid in accordance with the Participant’s will or the laws of
descent and distribution.

 

30. Creditors. The interests of any Participant under the Plan or any Award
Agreement are not subject to the claims of creditors and may not, in any way, be
assigned, alienated or encumbered.

 

31. Unfunded Status of the Plan. The Plan, insofar as it provides for Awards,
shall be unfunded, and the Company shall not be required to segregate any assets
that may at any time be represented by Awards under this Plan. Any liability of
the Company to any person with respect to any Award shall be based solely upon
any contractual obligations that may be created pursuant to this Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.

 

  13

 